DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The application is a continuation of 14/213327 (abandoned) filed 3/14/2014 which is a continuation in part of case 13/230507 filed 9/12/2011. The provisional 61/790221 of the current case was filed 03/15/2013. Subject matter in the current claims does not have support from the originally filed provisional or the case in which it is a continuation in part. Therefore, the priority date for the current application is that of the filing date of the application 3/14/2014.

Status
This action is in response to the amendment filed on 4/24/2021. Claims 1-13, 15 are pending. Claims 1, 4, 10, 11, are amended. Claim 15 has been added. Claim 14 has been cancelled.

Response to Arguments
The applicant has cancelled claim 14 to overcome the previous claim objection of claim 14. 

Applicant's arguments filed 4/24/2021 have been fully considered but they are not persuasive. The applicant has argued the 101 rejections of claims 1, 10, 11. The applicant has argued that the limitations of a “wired or wireless connection.” Specifically that the language of wired or wireless could not be done in the human mind. And although that may be true, that does not take claims 10 and 11 out of the mental processes grouping. In evaluating whether a claim that requires a computer recites a .

With regards to the 101 rejection of claim 1, the limitations as a whole overcome the Step 2A prong 2 analysis of the claims. The previous 101 rejection of claims 1-9 has been withdrawn. 

Applicant’s arguments, see page 6, filed 4/24/2021, with respect to the 112b rejection of claim 4 have been fully considered and are persuasive.  The previous 112b rejection of claim 4 has been withdrawn. 

With regards to the 103 rejection of claim 1, the applicant doesn’t appear to argue that Langlianais teaches a video stream. However, in the interest of compact prosecution Langlinais teaches, a video stream in at least paragraph 79, Furthermore, while it is preferred to obtain a series of images in rapid succession of the moving vehicle, that is, moving graphical imagery of the vehicle (i.e., a movie or video of the moving vehicle), the present invention could also be practiced by obtaining one or more images with enough time between the images that they would be considered still images rather than movie or video images. While the term " video" generally refers to moving graphical imagery recorded electronically as opposed "movies" which are recorded on film, as used herein, " video" refers to captured moving graphical imagery regardless of how recorded, transmitted, saved or stored. Additionally, while the present invention may be utilized to obtain a video of a stop arm violation, the method of the present invention includes extraction of one or more still images from the video, for example, a still image of the passing vehicle that clearly shows the license plate. Fig. 2. 

Applicant's arguments filed 4/24/2021 have been fully considered but they are not persuasive. The applicant has argued in view of 103 the combination of references with regards to the rejection of claim 1. Specifically that the combination of Langlinais and Mitchell is improper. The examiner respectfully disagrees. Specifically, Mitchell teaches a host architecture for automobile license plate recognition. The tag recognizer can recognize speeds up to 100MPH. Langlinais is directed to methods for obtaining an image of a license plate mounted on a moving vehicle. Both pieces of prior art are directed to using image equipment for obtaining the same information. The applicant has argued that Mitchell periodically uploads tags. The examiner respectfully disagrees as can be seen on page 88 which discloses a real-time usage by an officer “note that trace provides real-time functionality to an officer.” Langlinais is using a known technology at the time of the invention to include further data points to the invention of Mitchell. Applicant’s arguments are not found persuasive. 

The applicant has argued in view of the 103 rejection of claim 2, stating that Kator does not teach “Although Kator may describe calculating a probability that a vehicle may need to be repossessed, it does not generate a recoverability index representing the likelihood that a specific vehicle of interest 
The recoverability index may be determined based on the historical LPR data for a vehicle of interest. Generally, the recoverability index is used to represent the likelihood that the vehicle of interest could be recovered, for example, in the case of a default. The recoverability index, and the recoverability score that is generated from a subset of the index components, may generally reflect the likelihood that a vehicle of interest will be present at a determinable physical location; however, as further described in connection with Fig. 9, the process for generating the recoverability index, as well as any recoverability score therefrom, may be adapted to take into account the various parameters that may be relevant to the business goal of a particular user. For example, the process for generating the recoverability index and the corresponding recoverability score can be adapted based on whether the user is a creditor seeking to determine the likelihood that a vehicle will be recoverable upon default, or whether the user is an insurance company seeking to determine the likelihood that a vehicle is being used in a manner corresponding to the insured risk. In the latter situation, the recoverability index and score may be more likely to consider patterns of vehicle use as they relate to information listed on an insurance policy in order determine the primary use of the vehicle. The recoverability index and scores can be generated with a focus on a single vehicle of interest or may be targeted to a class of vehicles sharing a common characteristic.

And paragraph 115
Consequently, the system can use the general recoverability index for a vehicle to calculate a recovery score that takes into account the particular parameters of the index that are relevant to the desired application chosen by the system user (920).

The applicant is merely claiming an index and not a score. Based on the broadest reasonable interpretation of the claim in view of the specification the applicant is not claiming the actual calculation of a “score” or “value.” And further the applicant clearly has support in the specification for using information from a “recoverability index” for calculating a “recovery score.” 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-13, 15, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of generating a recoverability index representing likelihoods that a specific vehicle of interest may be recovered. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (10-13, 15) is/are directed to an abstract idea without significantly more.

Step 1
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (11-13, 15) is/are directed to a method, claim(s) (10) is/ are directed to a computer readable storage device, and claims(s) (1-9) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

 Specifically the independent claims recite:


(a) mental process: as drafted, the claim recites the limitations of a receiving and storing data, receiving a request for data, processing the request, retrieving data records, and predicting likely future recovery which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually receiving, processing, and retrieving information. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process. The underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination.


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that in the method a processor is programmed to do the steps of the invention.  The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. The applicant also claims a server, an interface, and a storage device. Theses generic processor limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology).  

For further clarification the Examiner points out that the claim(s) recite(s) receiving data, storing data, receiving a request for data, and predicting likely future recovery which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, storing, identify, processing, predicting, retrieving which is the abstract idea steps of valuing an idea in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. generating a recoverability index representing likelihoods that a specific vehicle of interest may be recovered).  Using a computer for receiving data, storing data, receiving a request for data, predicting likely future recovery from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to an abstract idea:

[0007]   A system for determining the probability of recovering an asset includes a data server that receives data corresponding to a plurality of vehicles from a plurality of client sources. A database in operative communication with the data server and stores the received data as information records corresponding to each of the plurality of vehicles. A user interface is in operative communication with 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.
Claims 12, 13, 15 recite limitations which further limit the claimed analysis of data.


Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on manipulating received information.  This is not a technical or technological problem but is rather in the realm of business or transportation management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).


Specification [0084] “The computer 500 may be a personal computer and may include various hardware components, such as RAM 514, ROM 516, hard disk storage 518, cache memory 520, database storage 522, and the like (also referred to as "memory subsystem 526"). The computer 500 may include any suitable processing device 528, such as a computer, microprocessor, RISC processor (reduced instruction set computer), CISC processor (complex instruction set computer), mainframe computer, work station, single-chip computer, distributed processor, server, controller, micro-controller, discrete logic computer, and the like, as is known in the art. For example, the processing device 528 may be an Intel PentiumÂ® microprocessor, x86 compatible microprocessor, or equivalent device, and may be incorporated into a server, a personal computer, or any suitable computing platform.”

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The prior art has support for a data server, a database, a camera, input processor, a processor, a non-transitory computer readable medium, a video, a user interface, and an output processor. See at least Mitchell (pg. 87-94), Camping (US 20050177492 A1) abstract, ¶ 2, 9, 14, 21, 30-33, 46, Fig. 1-3, Langlinais (US 20060269105 A1) ¶ 93-122, Kator (US 8560161 B1) Fig. 1-4.


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell et al.  “A HOST ARCHITECTURE FOR AUTOMOBILE LICENSE PLATE RECOGNITION”, published May 2007 (referred to hereinafter as ‘Mitchell’) in view of Langlinais (US 20060269105 A1) in view of Camping (US 20050177492 A1).

Regarding claim 1, Mitchell teaches a computer system for improving the recovery time for a target vehicle, comprising: an automatic license plate reader (ALPR) system receiving video input from a camera (pg. 87, To accomplish these objectives, we have developed an overarching architecture for ALPR called TRACE – Tag Reader Analysis and Collection Environment., Fig. 1, pg. 89, At the heart of TRACE is the tag recognizer. Since TRACE is designed to be a generic architecture, it is adaptable to any tag recognizer system. To illustrate the tag recognition process, our example uses Talon, a system developed by Appian Technologies (http://www. appiantech. com/welcome/index.htrnl). As a prototype, the TRACE project used Talon SP OCR tag readers to capture license tag information to test  Support for four distinct cameras, • Parallel distributed manually and synthetically trained neural network processing, • Automatic geometric correction for skew, tilt and rotation, • Automatic plate character segmentation and size normalization, • High-speed plate recognition (up to 100 MPH), and • All weather and all lighting conditions operation. When a plate number is detected, a suite of software recognition algorithms is triggered. These algorithms identify the position of the plate in the image, extract the plate image, apply geometric distortion compensation (if necessary), and segment the plate into individual characters. Each character is then fed into a software neural network. The network produces an estimate for every character input resulting in a string of characters, which is its best estimate for the license plate characters. Multiple software-based processing units provide redundant estimates through parallel processing, ensuring that several images are simultaneously analyzed for each passing vehicle. During this process each character recognized by the neural network is assigned a confidence factor. This enables the system to select the best result from all estimates generated by the software processors. This process generally results in approximately an 80% to 85% plate recognition accuracy. Figure 2 shows the on-board image that appears on the laptop that is equipped with the Talon software. As currently configured, the system continuously reads plates and creates a log of all plates that it recognizes. At the same time, it compares the digital characters that it creates for each tag with those in the hotlist. In the case of a "hit" (match of a read with a string in the hotlist), the on-board system sounds an alarm, and the screen given in Figure 3 appears. Notice that there is a picture frozen from the video that enables the officer to view the actual image of the tag to determine the accuracy with which 

a data server in real time communication with the ALPR, storing historical vehicle data corresponding to each of a plurality of vehicle assets (pg. 88-89, During initialization, the system establishes connectivity with the physical tag reader utilized within the vehicle and connects to a repository of downloadable license tags (the "Hotlist License Tags" repository) to obtain the current file of license plates of interest. A license can be placed in the hotlist repository for a number of reasons, including a stolen vehicle, an uninsured vehicle, outstanding warrants for the vehicle owner, and Amber alerts. The hotlist can be augmented locally by the officer in the vehicle. Care is taken to ensure an efficient download process, as described later in this paper... During upload, the officer's local store of recorded tag information (tag and vehicle, date, time, location, etc.) is transmitted to a central server for inclusion in the global database of uploaded tags. At the same time, new hot list information is downloaded to the officer's local system… As a result, information is regularly uploaded from all TRACE-equipped vehicles and archived in the central uploaded tag repository. The information is made available to all users via a Web portal that has been customized to their needs and abilities. Officers are able to query the history of specific vehicles of interest as part of their investigative process. The specific abilities of the system are explained in Section 5. Pg. 90, In the automated mode, the resident up/downloader program synchronizes to the server at an interval defined in the options dialog. The application is loaded at the startup of the tag reader software, and requires no user interaction. Immediately after it is loaded, the log file is downloaded and the hotlist is distributed to the users incrementally.

a computer interface in operative communication with the data server configured to store historical vehicle data relating to the plurality of vehicle assets (pg. 88, The system itself is illustrated in the During initialization, the system establishes connectivity with the physical tag reader utilized within the vehicle and connects to a repository of downloadable license tags (the "Hotlist License Tags" repository) to obtain the current file of license plates of interest. A license can be placed in the hotlist repository for a number of reasons, including a stolen vehicle, an uninsured vehicle, outstanding warrants for the vehicle owner, and Amber alerts. The hotlist can be augmented locally by the officer in the vehicle. Care is taken to ensure an efficient download process, as described later in this paper. 2. During operation, the TRACE system continually receives and processes the image sets received from the physical tag reader. This information is recorded for eventual upload to the central repository. i) Any license plate that "matches" a downloaded hot tag value immediately triggers an alert within the officer's car. Information regarding the tag, the vehicle, and the reason for the alert is displayed. Additional information can be obtained, as desired, by the officer using interfaces between TRACE and other law enforcement software available to the officer in the car. ii) TRACE stores all information captured by the system locally for eventual uploading. For each license plate processed, the TRACE system records the basic tag information, the date and time, and vehicle location using GIS coordinates. 3. Periodic communication between the vehicle's local data store and the centralized repository are required. The exact time and frequency of this communication is not fixed, and can be scheduled based on current network connectivity in the vehicle and officer convenience. 4. During upload, the officer's local store of recorded tag information (tag and vehicle, date, time, location, etc.) is transmitted to a central server for inclusion in the global. Pg. 91, The Dashboard and Search buttons at the top of the screen control the mode of the TRACE user interface. At this point it is in the Dashboard mode. Clicking the Search button produces the screen shown in Figure 6.); 

an input processor that receives a data request in real time for a subset of the historical vehicle data, the data request comprising a video image of vehicles from the video input in real time from the camera couple with a corresponding geolocation from which the video image was captured by the ALPR (Fig. 1, pg. 89-91, As currently configured, the system continuously reads plates and creates a log of all plates that it recognizes. At the same time, it compares the digital characters that it creates for each tag with those in the hotlist. In the case of a "hit" (match of a read with a string in the hotlist), the on-board system sounds an alarm, and the screen given in Figure 3 appears. Notice that there is a picture frozen from the video that enables the officer to view the actual image of the tag to determine the accuracy with which it was interpreted. There is also a broader image of the back of the vehicle that gives more information on the vehicle type, year, make and model. These two images are of the same resolution…In essence, this documents the downloading process. This process requires that the log of recognized tags be uploaded first. This log contains the time and the location where the tag was recognized. The upload of the recognized tag also includes vehicle pictures for further verification. This is useful for confirming the physical characteristics of the vehicle during investigative searches (discussed in Section 5), and represents an additional method to confirm the accuracy of the recognized tag during an investigation… While the use of hotlist tag numbers to identify wanted vehicles in real time is an immediate and critical use of the tag reader, the repository of tags that are read also creates an asset for homeland security or additional criminal justice purposes. For example, consider officers tracking a known terrorist or felon. In this case the perpetrator's vehicle number will usually be known, and the goal is either (1) to identify some of the places where this vehicle has been in the past, and/or (2) to produce an alert message to the relevant authorities (such as the state terrorism fusion center) … when the vehicle tag is detected in the future. The specific tag sought may or may not be distributed as part of the hotlist, depending on whether or not this is part of a covert investigation. Pg. 94, Searches on 

an output processor operatively coupled to the data server and configured to identify one or more targeted vehicles in the video image stream from the historical vehicle data requested (pg. 88-90, During operation, the TRACE system continually receives and processes the image sets received from the physical tag reader. This information is recorded for eventual upload to the central repository. i) Any license plate that "matches" a downloaded hot tag value immediately triggers an alert within the officer's car. Information regarding the tag, the vehicle, and the reason for the alert is displayed. Additional information can be obtained, as desired, by the officer using interfaces between TRACE and other law enforcement software available to the officer in the car… When a plate number is detected, a suite of software recognition algorithms is triggered. These algorithms identify the position of the plate in the image, extract the plate image, apply geometric distortion compensation (if necessary), and segment the plate into individual characters. Each character is then fed into a software neural network. The network produces an estimate for every character input resulting in a string of characters, which is its best estimate for the license plate characters. Multiple software-based processing units provide redundant estimates through parallel processing, ensuring that several images are simultaneously analyzed for each passing vehicle. During this process each character recognized by the neural network is assigned a confidence factor. This enables the system to select the best result from all estimates generated by the software processors. This process generally results in approximately an 80% to 85% plate recognition accuracy. Figure 2 shows the on-board image that appears on the laptop that is 

Mitchell does not specifically teach a video image stream. However, Langlinais teaches,
A video image stream (¶ 12, A number of optical systems exist in which an image of a passing car 
is captured and subjected to optical character recognition obtain the license tag.  These systems which will be referred to herein as License Plate Recognition (LPR) systems, are also known as Automatic Vehicle Identification (AVI), Automatic License Plate Recognition (ALPR), Car Plate Recognition (CPR), 
Automatic Number Plate Recognition (ANPR), Car Plate Reader (CPR), Optical Character Recognition (OCR) for Cars, and perhaps others.¶ 79, Furthermore, while it is preferred to obtain a series of images in rapid succession of the moving vehicle, that is, moving graphical imagery of the vehicle (i.e., a movie 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Mitchell to include/perform a video image stream, as taught/suggested by Langlinais. This known technique is applicable to the system of Mitchell as they both share characteristics and capabilities, namely, they are directed to obtaining an image of a license plate mounted on a moving vehicle. One of ordinary skill in the art would have recognized that applying the known technique of Langlinais would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Langlinais to the teachings of Mitchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video image stream features into similar systems. Further, applying a video image stream would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user of Mitchell to have more than one still picture of the vehicle.

Mitchell does not specifically teach a wired or wireless connection. However, Camping teaches, at least one of a wired or wireless connection (¶ 16-18, In the most preferred embodiments of the present 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Mitchell to include/perform at least one of a wired or wireless connection, as taught/suggested by Camping. This known technique is applicable to the system of Mitchell as they both share characteristics and capabilities, namely, they are directed to tracking of various items such as vehicles. One of ordinary skill in the art would have recognized that applying the known technique of Camping would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Camping to the teachings of Mitchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such wired or wireless connection features into similar systems. Further, applying at least one of a wired or wireless connection would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user of Mitchell to have additional transmission of data options. The advantages of using wired connections include dedicated bandwidth instead of having share with other users, less attacks of network traffic interruptions, and less susceptible to interference and outages than wireless access points.


wherein the data request further includes a manually provided vehicle identification number (VIN), a license plate number, a photographic image of a license plate number, or a video stream containing images of a license plate number (pg. 89, When a plate number is detected, a suite of software recognition algorithms is triggered. These algorithms identify the position of the plate in the image, extract the plate image, apply geometric distortion compensation (if necessary), and segment the plate into individual characters. Pg. 90, In this case the perpetrator's vehicle number will usually be known, and the goal is either (1) to identify some of the places where this vehicle has been in the past, Fig. 2-6). 

Regarding claim 4, Mitchell teaches wherein the output processor also conducts a geospatial analysis of the targeted vehicles from the data request (pg. 89, Officers are able to query the history of specific vehicles of interest as part of their investigative process. The specific abilities of the system are explained in Section 5. Pg. 90, In essence, this documents the downloading process. This process requires that the log of recognized tags be uploaded first. This log contains the time and the location where the tag was recognized. The upload of the recognized tag also includes vehicle pictures for further verification. This is useful for confirming the physical characteristics of the vehicle during investigative searches (discussed in Section 5), and represents an additional method to confirm the accuracy of the recognized tag during an investigation. Pg. 91, Location - the application has a provision in it for a drop-down box by which locations can be restricted. This can either be a dropdown by county or a hierarchical specification of the various political subdivisions. Pg. 93, Since this architecture supports the distribution of the tag hotlist as well as the collection of geographic locations of vehicles, policy issues associated with both personal privacy and protocols for distribution of the tag hotlist must be considered. These issues are quite complex and need further discussion before deployment of any 

Regarding claim 5, Mitchell teaches wherein the interface is coupled to an input processor that is configured to receive and process the data request (Fig. 1, 6, pg. 88-90, During operation, the TRACE system continually receives and processes the image sets received from the physical tag reader. This information is recorded for eventual upload to the central repository. Any license plate that "matches" a downloaded hot tag value immediately triggers an alert within the officer's car. Information regarding the tag, the vehicle, and the reason for the alert is displayed. Additional information can be obtained, as desired, by the officer using interfaces between TRACE and other law enforcement software available to the officer in the car. Pg. 91, The Dashboard and Search buttons at the top of the screen control the mode of the TRACE user interface. At this point it is in the Dashboard mode. Clicking the Search button produces the screen shown in Figure 6.)

Regarding claim 7, the combination of Mitchell and Langlinais teaches the limitations of claim 1 but does not teach identifying patterns of vehicle behavior. 

Camping teaches wherein the output processor is further configured to identify patterns of vehicle behavior for the plurality of vehicle assets (¶ 58, 51-55, 60). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Mitchell to include/perform identifying patterns of vehicle behavior, as taught/suggested by Camping. This known technique is applicable to the system of Mitchell as they both share characteristics and capabilities, namely, they are directed to alerting interested parties to vehicle history events. One of ordinary skill in the art would have recognized that applying the known technique of Camping would have yielded predictable results 


Regarding claim 8, the combination of Mitchell, Langlinais, and Camping teach the limitations of claim 7.  

Camping further teaches recoverability indices are generated based on the identified patterns of vehicle behavior (¶ 28, 46, 58, 51-55, 60). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Mitchell to include/perform identifying patterns of vehicle behavior, as taught/suggested by Camping. This known technique is applicable to the system of Mitchell as they both share characteristics and capabilities, namely, they are directed to alerting interested parties to vehicle history events. One of ordinary skill in the art would have recognized that applying the known technique of Camping would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Camping to the teachings of Mitchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such vehicle behavior features into similar systems. Further, applying identifying patterns of vehicle behavior would have been recognized by those of ordinary skill in the art as resulting in an 

Regarding claim 9, the combination of Mitchell, Langlinais, and Camping teach the limitations of claim 7.  
Camping further teaches wherein the identifying a pattern of vehicle behavior includes identifying a frequently visited residential or commercial location, a frequently travelled route, or a propensity to be located near another vehicle asset (¶ 44, 46, 47, 53-59). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Mitchell to include/perform identifying patterns of vehicle behavior, as taught/suggested by Camping. This known technique is applicable to the system of Mitchell as they both share characteristics and capabilities, namely, they are directed to alerting interested parties to vehicle history events. One of ordinary skill in the art would have recognized that applying the known technique of Camping would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Camping to the teachings of Mitchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such vehicle behavior features into similar systems. Further, applying identifying patterns of vehicle behavior would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user further information in assisting the user in locating a vehicle asset.

Claims 2, 6, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell et al. (2007) in view of Langlinais (US 20060269105 A1) in view of Camping (US 20050177492 A1) in further view of Kator et al. (US 8560161 B1).



However, Kator teaches wherein the output processor also generates a recoverability index representing likelihoods that a specific vehicle of interest may be recovered (col. 7, line 45 – col. 9, line 45, col. 10, lines 5-35, col. 12, lines 9-67). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Mitchell to include/perform recoverability indices, as taught/suggested by Kator. This known technique is applicable to the system of Mitchell as they both share characteristics and capabilities, namely, they are directed to alerting interested parties to vehicle history events. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teachings of Mitchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such recoverability indices features into similar systems. Further, applying recoverability indices would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a calculation of the likelihood of recovering or repossessing an asset. Camping also discloses a recoverability index (¶ 46, 54, 55, 28, 29, 44).

Regarding claim 6, the combination of Mitchell and Langlinais teaches the limitations of claim 5 but does not teach a recoverability index. Mitchell teaches wherein the input processor is further configured to process the data request to identify a plurality of targeted vehicle assets and a plurality of parameters for generating the recoverability for the targeted vehicle assets (pg. 90, 93, 94). Mitchell does not specifically teach a recoverability index. 

recoverability indices (col. 7, line 45 – col. 9, line 45, col. 10, lines 5-35, col. 12, lines 9-67). The combination of Mitchell, Langlinais, Camping and Kator teaches wherein the input processor is further configured to process the data request to identify a plurality of targeted vehicle assets and a plurality of parameters for generating the recoverability indices for the targeted vehicles. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Mitchell to include/perform recoverability indices, as taught/suggested by Kator. This known technique is applicable to the system of Mitchell as they both share characteristics and capabilities, namely, they are directed to alerting interested parties to vehicle history events. One of ordinary skill in the art would have recognized that applying the known technique of Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kator to the teachings of Mitchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such recoverability indices features into similar systems. Further, applying recoverability indices would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a calculation of the likelihood of recovering or repossessing an asset. Camping also discloses a recoverability index (¶ 46, 54, 55, 28, 29, 44).

Claims 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell et al. (2007) in view of DuHadway et al. (US 20120310504 A1) in view of Camping (US 20050177492 A1).


Regarding claim 10, Mitchell teaches a non-transitory computer readable storage device having stored therein data representing instructions executable by a programmed processor for accelerating the recoverability of an identified vehicle, the storage medium comprising instructions operative (Fig. 1, pg. 88-89, TRACE stores all information captured by the system locally for eventual uploading. For 

receiving and storing historical vehicle data as a plurality of information records, an information record corresponding to each of a plurality of vehicles (Fig. 1, pg. 88-89, TRACE stores all information captured by the system locally for eventual uploading. For each license plate processed, the TRACE system records the basic tag information, the date and time, and vehicle location using GIS coordinates. Periodic communication between the vehicle's local data store and the centralized repository are required. The exact time and frequency of this communication is not fixed, and can be scheduled based on current network connectivity in the vehicle and officer convenience. During upload, the officer's local store of recorded tag information (tag and vehicle, date, time, location, etc.) is transmitted to a central 

receiving a request for an information record relating to the identified vehicle in real time from a video camera, the request comprising a real time video image of the identified vehicle coupled with a corresponding geolocation of the real time video image when captured (Fig. 1, 2, 7, pg. 87, While TRACE should provide real-time, immediate functionality for the officer in the vehicle, it should also provide meaningful data that can be used in analyses by other criminal justice professionals in ongoing investigations. Pg. 88, TRACE stores all information captured by the system locally for eventual uploading. For each license plate processed, the TRACE system records the basic tag information, the date and time, and vehicle location using GIS coordinates. pg. 88-91, During upload, the officer's local store of recorded tag information (tag and vehicle, date, time, location, etc.) is transmitted to a central server for inclusion in the global database of uploaded tags. At the same time, new hot list information is downloaded to the officer's local system. As a result, information is regularly uploaded from all TRACE-equipped vehicles and archived in the central uploaded tag repository. The information is made available to all users via a Web portal that has been customized to their needs and abilities. Officers are able to query the history of specific vehicles of interest as part of their investigative process. The specific abilities of the system are explained in Section 5.)… As currently configured, the system continuously reads plates and creates a log of all plates that it recognizes. At the same time, it compares the digital characters that it creates for each tag with those in the hotlist. In the case of a "hit" (match of a read with a string in the hotlist), the on-board system sounds an alarm, and the screen given in Figure 3 appears. Notice that there is a picture frozen from the video that enables the officer to view the actual image of the tag to determine the accuracy with which it was interpreted. There is also a broader image of the back of the vehicle that gives more information on the vehicle type, year, make and model. These two images are of the same resolution…In essence, this documents the downloading process. This process requires that the log of recognized tags be uploaded first. This log contains the time and the location where the tag was recognized. The upload of the recognized tag also includes vehicle pictures for further verification. This is useful for confirming the physical characteristics of the vehicle during investigative searches (discussed in Section 5), and represents an additional method to confirm the accuracy of the recognized tag during an investigation… While the use of hotlist tag numbers to identify wanted vehicles in real time is an immediate and critical use of the tag reader, the repository of tags that are read also creates an asset for homeland security or additional criminal justice purposes. For example, consider officers tracking a known terrorist or felon. In this case the perpetrator's vehicle number will usually be known, and the goal is either (1) to identify some of the places where this vehicle has been in the past, and/or (2) to produce an alert message to the relevant authorities (such as the state terrorism fusion center) … when the vehicle tag is detected in the future. The specific tag sought may or may not be distributed as part of the hotlist, depending on whether or not this is part of a covert investigation. Pg. 94, Searches on this database can only be performed by authorized individuals with an established case and a need to know that is directly associated with that case. Users are required to enter the purpose of the search as a required field prior to allowing the query to go forward. All searches are logged and supervised. While these guidelines were adequate for the pilot, considerable discussion by policymakers is anticipated to establish a reasonable set of boundaries on the use of this technology in general. Fig. 6, Fig. 7); 

Mitchell teaches performing a geospatial analysis related to the identified vehicle on the plurality of information records in real time (pg. 87, 88, 90, 93), but does not specifically teach a recoverability index. However, the combination of Mitchell and DuHadway teaches generating a recoverability index representing likelihoods that a specific vehicle of interest may be recovered (¶ 41-44, At block 162, 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Mitchell to include/perform generating a recoverability index representing likelihoods that a specific vehicle of interest may be recovered, as taught/suggested by DuHadway. This known technique is applicable to the system of Mitchell as they both share characteristics and capabilities, namely, they are directed to using technology for locating vehicles. One of ordinary skill in the art would have recognized that applying the known technique of DuHadway would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of DuHadway to the teachings of Mitchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such generating a recoverability index features into similar systems. Further, applying generating a recoverability index representing likelihoods that a specific vehicle of interest may be recovered would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user further information in assisting the user in locating a vehicle asset.

Mitchell does not specifically teach a wired or wireless connection. However, Camping teaches, at least one of a wired or wireless connection (¶ 16-18, In the most preferred embodiments of the present invention, at least a portion of network 120 comprises a standard wired or wireless Internet connection between the various components of computer-based system 100. ¶ 34, Transmission media include coaxial cables, copper wire and fiber optics, including the wires that comprise a system bus coupled to the processor. Transmission media may also include or convey acoustic waves, light waves and electromagnetic emissions, such as those generated during radio frequency (RF) and infrared (IR) data communications. ¶ 8, 35). Camping also discloses a recoverability index (¶ 46, 54, 55, 28, 29, 44).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Mitchell to include/perform at least one of a wired or wireless connection, as taught/suggested by Camping. This known technique is applicable to the system of Mitchell as they both share characteristics and capabilities, namely, they are directed to tracking of various items such as vehicles. One of ordinary skill in the art would have recognized that applying the known technique of Camping would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Camping to the teachings of Mitchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such wired or wireless connection features into similar systems. Further, applying at least one of a wired or wireless connection would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user of Mitchell to have additional transmission of data options. The advantages of using wired connections include dedicated bandwidth instead of having share with other users, less attacks of network traffic interruptions, and less susceptible to interference and outages than wireless access points.



Regarding claim 11, Mitchell teaches a computer-implemented method using at least one processor for identifying a targeted vehicle in real time (Fig. 1, pg. 88-89, The system itself is illustrated in the diagram below. Note that TRACE provides real-time functionality to the officer in the car while providing a wealth of information that can be used by law enforcement officials in investigations…As a prototype, the TRACE project used Talon SP OCR tag readers to capture license tag information to test the concept of creating a database of tag numbers, locations and times. Talon SP is the software version of Appian's Talon ALPR system. Since Talon SP can be run on any modem PC platform equipped with a frame grabber (including laptops and pahntops), there is a wide range of deployment options and considerable operational flexibility. The unit used in the pilot had the following features: During this process each character recognized by the neural network is assigned a confidence factor. This enables the system to select the best result from all estimates generated by the software processors. This process generally results in approximately an 80% to 85% plate recognition accuracy. Pg. 90 While the use of hotlist tag numbers to identify wanted vehicles in real time is an immediate and critical use of the tag reader, the repository of tags that are read also creates an asset for homeland security or additional criminal justice purposes…)

receiving a real time request for historical data relating to a plurality of targeted vehicles, the request comprising video images of the targeted vehicles received from a video camera coupled with a corresponding geolocation of the video images when captured (Fig. 1, pg. 89-91, As currently configured, the system continuously reads plates and creates a log of all plates that it recognizes. At the same time, it compares the digital characters that it creates for each tag with those in the hotlist. In the case of a "hit" (match of a read with a string in the hotlist), the on-board system sounds an alarm, and the screen given in Figure 3 appears. Notice that there is a picture frozen from the video that enables the officer to view the actual image of the tag to determine the accuracy with which it was interpreted. There is also a broader image of the back of the vehicle that gives more information on the vehicle type, year, make and model. These two images are of the same resolution…In essence, this documents the downloading process. This process requires that the log of recognized tags be uploaded first. This log contains the time and the location where the tag was recognized. The upload of the recognized tag also includes vehicle pictures for further verification. This is useful for confirming the physical characteristics of the vehicle during investigative searches (discussed in Section 5), and represents an additional method to confirm the accuracy of the recognized tag during an investigation… While the use of hotlist tag numbers to identify wanted vehicles in real time is an immediate and critical use of the tag reader, the repository of tags that are read also creates an asset for homeland security or additional criminal justice purposes. For example, consider officers tracking a known terrorist or felon. In this case the perpetrator's vehicle number will usually be known, and the goal is either (1) to identify some of the places where this vehicle has been in the past, and/or (2) to produce an alert message to the relevant authorities (such as the state terrorism fusion center) … when the vehicle tag is detected in the future. The specific tag sought may or may not be distributed as part of the hotlist, depending on whether or not this is part of a covert investigation. Pg. 94, Searches on this database can only be performed by authorized individuals with an established case and a need to know that is directly associated with that case. Users are required to enter the purpose of the search as a required field prior to allowing the query to go forward. All searches are logged and supervised. While these guidelines were adequate for the pilot, considerable discussion by policymakers is anticipated to establish a reasonable set of boundaries on the use of this technology in general. Fig. 6, Fig. 7);

processing the request to identify the plurality of targeted vehicles (Fig. 1, pg. 88, During operation, the TRACE system continually receives and processes the image sets received from the physical tag reader. This information is recorded for eventual upload to the central repository. i) Any license plate that "matches" a downloaded hot tag value immediately triggers an alert within the officer's car. Information regarding the tag, the vehicle, and the reason for the alert is displayed. Additional information can be obtained, as desired, by the officer using interfaces between TRACE and other law enforcement software available to the officer in the car. ii) TRACE stores all information captured by the system locally for eventual uploading. For each license plate processed, the TRACE system records the basic tag information, the date and time, and vehicle location using GIS coordinates. Pg. 90, As noted in Section 2, the download and upload processes take place simultaneously within the TRACE architecture. These processes are set up to take place either manually or automatically. If done manually, an icon on the desktop is clicked, and the pane shown in Figure 4 appears. Pg. 90 While the use of hotlist tag numbers to identify wanted vehicles in real time is an immediate and critical use of the tag reader, the repository of tags that are read also creates an asset for homeland security or additional criminal justice purposes. For example, consider officers tracking a known terrorist or felon. In this case the perpetrator's vehicle number will usually be known, and the goal is either (1) to identify some of the places where this vehicle has been in the past, and/or (2) to produce an alert message to the relevant authorities (such as the state terrorism fusion center) when the vehicle tag is detected in…).

Mitchell teaches performing a geospatial analysis related to the identified vehicle on the plurality of information records in real time (pg. 87, 88, 90, 93), but does not specifically teach a recoverability index. However, the combination of Mitchell and DuHadway teaches generating a recoverability index representing likelihoods that a specific vehicle of interest may be recovered (¶ 41-44, At block 162, one of the possible vehicle locations is selected and an actual location probability or "probabilistic 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Mitchell to include/perform generating a recoverability index representing likelihoods that a specific vehicle of interest may be recovered, as taught/suggested by DuHadway. This known technique is applicable to the system of Mitchell as they both share characteristics and capabilities, namely, they are directed to using technology for locating vehicles. One of ordinary skill in the art would have recognized that applying the known technique of DuHadway would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of DuHadway to the teachings of Mitchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such generating a recoverability index features into similar systems. Further, applying generating a recoverability index representing likelihoods that a specific vehicle of interest may be recovered would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user further information in assisting the user in locating a vehicle asset.

t least one of a wired or wireless connection (¶ 16-18, In the most preferred embodiments of the present invention, at least a portion of network 120 comprises a standard wired or wireless Internet connection between the various components of computer-based system 100. ¶ 34, Transmission media include coaxial cables, copper wire and fiber optics, including the wires that comprise a system bus coupled to the processor. Transmission media may also include or convey acoustic waves, light waves and electromagnetic emissions, such as those generated during radio frequency (RF) and infrared (IR) data communications. ¶ 8, 35). Camping also discloses a recoverability index (¶ 46, 54, 55, 28, 29, 44).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Mitchell to include/perform at least one of a wired or wireless connection, as taught/suggested by Camping. This known technique is applicable to the system of Mitchell as they both share characteristics and capabilities, namely, they are directed to tracking of various items such as vehicles. One of ordinary skill in the art would have recognized that applying the known technique of Camping would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Camping to the teachings of Mitchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such wired or wireless connection features into similar systems. Further, applying at least one of a wired or wireless connection would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user of Mitchell to have additional transmission of data options. The advantages of using wired connections include dedicated bandwidth instead of having share with other users, less attacks of network traffic interruptions, and less susceptible to interference and outages than wireless access points.



However, Camping further teaches identifying a collective pattern of behavior associated with an operation of the targeted vehicles (¶ 58, 51-55, 60). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Mitchell to include/perform identifying patterns of vehicle behavior, as taught/suggested by Camping. This known technique is applicable to the system of Mitchell as they both share characteristics and capabilities, namely, they are directed to alerting interested parties to vehicle history events. One of ordinary skill in the art would have recognized that applying the known technique of Camping would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Camping to the teachings of Mitchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such vehicle behavior features into similar systems. Further, applying identifying patterns of vehicle behavior would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user further information in assisting the user in locating a vehicle asset.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell et al. (2007) in view of DuHadway et al. (US 20120310504 A1) in view of Camping (US 20050177492 A1) in further view of Kator et al. (US 8560161 B1).
Regarding claim 13, the combination of Mitchell, DuHadway and Camping teach the limitations of claim 12, the combination teaches further comprising generating a recovery using a generated recoverability and based on the identified collective pattern of behavior (¶ 58, 51-55, 60, 46). The combination of Mitchell and Camping does not specifically teach a recoverability score. 
However, a combination of DuHadway (¶ 41-44, 49-59) and Kator (col. 7, line 45 – col. 9, line 45, col. 10, lines 5-35, col. 12, lines 9-67) teaches generating a recovery score using a generated recoverability index and based on the identified collective pattern of behavior. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify of Mitchell and to include/perform recoverability indices, as taught/suggested by DuHadway and Kator. This known technique is applicable to the system of Mitchell as they both share characteristics and capabilities, namely, they are directed to vehicle location. One of ordinary skill in the art would have recognized that applying the known technique of DuHadway and Kator would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of DuHadway and Kator to the teachings of the combination of Mitchell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such recoverability score features into similar systems. Further, applying recoverability scores would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a calculation of the likelihood of recovering or repossessing an asset.

Claims 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitchell et al. (2007) in view of DuHadway et al. (US 20120310504 A1) in view of Camping (US 20050177492 A1) as applied above in further view of Cooper et al. (US 20130132268 A1).


However, Cooper teaches displaying on a user interface flags on a map, the flags representing one or more geographic locations associated with the plurality of targeted vehicles that are determined from the historical data (¶ 51, 59, 8, 15, 19, 26, 40, 47, 48, abstract). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Mitchell and Camping to include/perform a user interface as flags on a map, as taught/suggested by Cooper. This known technique is applicable to the system of the combination of Mitchell and Camping as they both share characteristics and capabilities, namely, they are directed to the retrieval of asset (vehicular) collateral. One of ordinary skill in the art would have recognized that applying the known technique of Cooper would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cooper to the teachings of the combination of Mitchell and Camping would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such map features into similar systems. Further, applying a user interface as flags on a map would have been recognized by those of ordinary skill in the art as resulting in an improved system that would generate a map which would allow a user the ability to track, locate, and recover the asset with an increased efficiency. 


Please see also prior art Duncan et al. (US 20110238689 A1) discloses identify a selected target in a geographic model with enhanced accuracy over image analysis alone and Gersitz (US 9639899 B1) discloses utilizing information related to tracking devices to improve financing account management. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683